Citation Nr: 0924824	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  He died in December 2003, and the widow is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran 
died in December 2003 and that the immediate cause of death 
was adenocarcinoma of the omentum.

2.  At this time of his death, service connection was in 
effect for (1) adenocarcinoma of the prostate, status post 
prostatectomy; (2) residuals of a shell fragment wound to the 
right elbow with loss of motion of the elbow and wrist and 
decreased sensation of the entire right arm; (3) 
posttraumatic stress disorder (PTSD); (4) residuals of a 
shell fragment wound to the left forearm; (5) scar residuals 
from multiple shell fragment wounds; and (6) malaria.  He was 
granted entitlement to a total disability rating based on 
individual unemployability (TDIU) from June 27, 2003.

3.  The preponderance of the credible and probative evidence 
of record is against finding that the Veteran's death was 
caused by a disability incurred in or aggravated by service 
or is etiologically related to any incident, disease, or 
exposure during the Veteran's active service.



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant  is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, specifically in the context of a § 1310 
Dependency and Indemnity Compensation (DIC) claim, the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a 
nondetailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a March 2004 evidentiary development letter, which was 
issued prior to the July 2004 rating decision, in which the 
RO advised the appellant of the evidence needed to 
substantiate her claim of entitlement to service connection 
for the cause of the Veteran's death.  The appellant was also 
advised of her and VA's responsibilities under VCAA, to 
include what evidence should be provided by her and what 
evidence should be provided by VA.  

The Board acknowledges that the above letter did not comply 
with all of the requirements set forth in Dingess or Hupp, 
supra.  However, the Board finds that any notice errors did 
not affect the essential fairness of the adjudication.  The 
March 2004 letter informed the appellant that to support her 
claim, the evidence needed to show that the Veteran died 
while on active duty; that his service-connected conditions 
caused or contributed to his death; or that he died from a 
non-service related injury or disease and was receiving, or 
was entitled to receive, VA compensation for a service-
connected disability that was rated as totally disabling for 
at least ten years immediately before death.  She was asked 
to provide medical evidence that would show a reasonable 
probability that the condition that contributed to the 
Veteran's death was caused by injury or disease that began 
during service.  The December 2005 statement of the case 
notified the appellant of the applicable regulations, to 
include 38 C.F.R. § 3.312, which specifically addresses cause 
of death, to include principal and contributory causes of 
death.  

A review of the record indicates the appellant and her 
representative had actual knowledge of the conditions for 
which the Veteran was service-connected.  That is, they 
argued that the Veteran's service-connected prostate cancer 
metastasized from the colon to the stomach.  Evidence of 
record also demonstrates that the appellant has had ample 
opportunity to meaningfully participate in the adjudicative 
claims process.  

Despite the inadequate notice provided to the appellant on 
the disability rating and effective date elements of her 
claim, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Because 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for compensation, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records, and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

The Veteran's service treatment records have been obtained 
and associated with the claims folder, as have pertinent VA 
and private medical records.  Furthermore, the Board has 
obtained a medical opinion from the Veteran Health 
Administration (VHA) concerning the etiology of the 
adenocarcinoma in the Veteran's omentum.  See 38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901(a) (2008).  The evidence 
of record provides sufficient information to adequately 
evaluate the claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any 
prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The claimant is the Veteran's widow who is requesting 
entitlement to service connection for the cause of the 
Veteran's death.  The Veteran's Certificate of Death shows 
that he died in December 2003.  His cause of death is listed 
as adenocarcinoma of the omentum.  

At the time of his death, the Veteran was service connected 
for adenocarcinoma of the prostate, status post 
prostatectomy; residuals of a shell fragment wound to the 
left right elbow with loss of motion of the elbow and wrist 
and decreased sensation of the entire right arm; PTSD; 
residuals of a shell fragment wound to the left forearm; scar 
residuals from multiple shell fragment wounds; and malaria.  
The appellant essentially contends that the Veteran died from 
adenocarcinoma to the omentum that had metastasized from his 
prostate.

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)(3).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Board notes that it cannot make its own independent 
medical determinations, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  

The medical evidence of record indicates that the Veteran was 
hospitalized in June 2003 with complaints of left-sided 
abdominal pain.  During this admission, he was first 
diagnosed with adenocarcinoma of the omentum.  A June 2003 
consultation report from the Veteran's physician indicates 
that no definite primary site was seen.  PSA and PAP stains 
for prostatic cancer were both found to be negative.  It was 
noted that "[t]he tumor is thought to either represent a 
lung primary, non-colorectal gastrointestinal primary, or 
pancreobiliary primary."  Subsequent records reveal that CT 
scan of the chest, abdomen, and pelvis revealed no 
significant abnormal pathology.  A colonoscopy was negative 
for any lesions, and an esophagogastroduodenoscopy revealed 
no evidence of cancer.  At discharge, he was given a 
principal diagnosis of metastasis adenocarcinoma of unknown 
primary to the omentum status post omentectomy.

In a January 2005 letter, the Veteran's attending 
oncologist/hematologist noted that he cared for the Veteran 
from July 2003 until his death.  He noted that the Veteran 
was found to have metastatic adenocarcinoma to the abdomen.  
He stated that, despite a primary site having not been 
identified, the clinical presentation led him to conclude 
that the Veteran's tumor in all likelihood arose from his 
colon.  He therefore felt the probable primary site was the 
colon.  He noted that the disease was very aggressive and 
consumed the Veteran in a matter of months.

In January 2009, the Board sought a VHA opinion with respect 
to the question of whether there is a relationship between 
the Veteran's service-connected prostate cancer and the 
adenocarcinoma of the omentum that caused his death.  The 
Board also noted that respiratory cancer is one type of 
cancer that is presumed to be related to herbicide exposure 
under 38 C.F.R. § 3.309(e).

In a March 2009 opinion, the VA medical oncologist noted that 
the Veteran had surgery for staged T1C adenocarcinoma of the 
prostate in November 1999.  His Gleason score was 5, and the 
tumor was thought to be on his left side.  His PSA level, 
which was noted to be 8.8 prior to surgery, dropped after 
surgery.  

At the time of his June 2003 laparotomy, the Veteran's PSA 
was 0.1 and his CEA level was 1.4.  Immunoperoxidase staining 
was performed on this tumor to try to delineate its possible 
source.  These stains included a CK7, CK20, CEA, PSA, and 
PAP.  The PSA and PAP stains for prostate cancer on the 
tissue that was removed from the abdomen were both negative.  
The CK7 was positive, as were the CEA stains.  The CK20 was 
negative.  Based on these findings, including the negative 
PSA and PAP stains, the differential diagnosis was 
adenocarcinoma from elsewhere except the prostate.  

In considering the questions put forth by the Board, the 
oncologist noted that tumors arising from the prostate 
generally have positive PSA and PAP stains, especially since 
the Veteran's initial prostate cancer had an elevated PSA 
level at the time of his initial surgery.  The oncologist 
included a review from the Archives of Pathology and 
Laboratory Medicine which helps to determine the primary site 
of metastatic adenocarcinoma of unknown primary.  It noted 
that immunohistochemical stains are well established by 
pathologists and clinicians in establishing the primary site 
of metastatic adenocarcinoma of unknown primary.  Since the 
Veteran's immunohistochemical stains were positive for CK7 
and CEA and were negative for CK20, the reviewer suggests 
that the Veteran's tumor originated from either the upper 
gastrointestinal tract area or the pancreatic/bile duct area.  

The oncologist concluded that it was quite likely that the 
metastatic adenocarcinoma that was found on the Veteran's 
omentum was most likely from the upper gastrointestinal tract 
area or from the pancreatic/bile duct area.  The oncologist 
concluded that it was equally less likely that the tumor was 
originating from the prostate gland, particularly since the 
CEA level was positive and the CK7 was positive.  The 
oncologist further noted that the PSA and PAP stains were 
negative.  All of these factors ruled against the prostate as 
a primary causing the metastatic lesion that was found in the 
abdomen at the time of the June 2003 surgery.  Based on this, 
it was the oncologist's opinion that the tumor that was 
removed in 2003 was not a prostate primary.

In an addendum to this opinion, the oncologist reiterated 
that he did not believe (or found that it was unlikely) that 
the adenocarcinoma was related to the Veteran's earlier 
diagnosis of prostate cancer and that the likely source of 
the adenocarcinoma of the omentum was the upper 
gastrointestinal tract or the pancreatic/bile duct area.  He 
was not able to formulate an opinion of whether the 
adenocarcinoma of the omentum was related to the Veteran's 
military service, to herbicides or Agent Orange, or to any 
other cause closer to his home or elsewhere.

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The U.S. Court of Appeals for Veterans Claims has 
expressly declined to adopt a 'treating physician rule' which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician. See Guerrieri, supra.

In the case at hand, both opinions were provided by 
oncologists who possess the necessary education, training, 
and expertise to provide the requested opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Board 
finds the VA oncologist's opinion to be far more probative, 
as it discusses the findings of immunoperoxidase staining 
that was conducted in order to determine the primary source 
of the tumor in the Veteran's abdomen.  The VA oncologist's 
report also explains the significance of these findings and 
discusses pertinent medical literature in support of his 
conclusion that the Veteran's adenocarcinoma of the omentum 
was unlikely related to his prostate cancer and had likely 
metastasized from upper gastrointestinal tract or the 
pancreatic/bile duct area.  

On the other hand, the private oncologist did not cite 
specific findings or supporting rationale to justify his 
conclusion that the Veteran's colon was the probable primary 
site of his adenocarcinoma of the omentum.  His opinion notes 
that no primary site had been identified, and he offered no 
description or explanation of the clinical presentation that 
led him to identify a primary site.  Therefore, the Board 
finds very little probative value in the private oncologist's 
opinion.

While the Board finds the appellant to be sincere in her 
belief that the Veteran's adenocarcinoma of the omentum had 
metastasized from his prostate cancer, it must note that the 
appellant, as a lay person, is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as determining the primary site of the Veteran's metastasized 
adenocarcinoma of the omentum.  See Jandreau, supra. 
(explaining in footnote 4 that a lay person is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant's lay belief alone can serve to establish any 
association between the Veteran's service-connected prostate 
cancer and his adenocarcinoma of the omentum.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

In short, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the service-connected prostate cancer 
was a principal or contributory cause of the Veteran's death.

Furthermore, the Board notes that the Veteran is presumed to 
have been exposed to Agent Orange during service, as his DD 
Form 214 reflects that he served on active duty in the 
Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

These regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The Board has therefore considered whether service connection 
may otherwise be granted on a presumptive basis, as the June 
2003 consultation report identifies the lungs as a possible 
primary site for the adenocarcinoma of the omentum.  As noted 
above, however, the VA oncologist concluded that the 
metastatic adenocarcinoma that was found on the Veteran's 
omentum was most likely from the upper gastrointestinal tract 
area or from the pancreatic/bile duct area.  While the VA 
examiner does not directly state that the cancer was less 
likely than not incurred secondary to lung cancer, his 
opinion that it most likely originated from the upper 
gastrointestinal tract area or from the pancreatic/bile duct 
area precludes such a conclusion.  The Board further notes 
that the private oncologist's opinion does not opine that the 
Veteran's adenocarcinoma of the omentum was at least as 
likely as not related to a lung cancer, and no other medical 
opinion on file offers such a conclusion.  Furthermore, the 
medical evidence of record diagnoses chronic obstructive 
pulmonary disease (COPD), but it does not diagnose lung 
cancer.  Therefore, the Board finds that presumptive service 
connection based on exposure to Agent Orange is not 
warranted.

The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  Therefore, the Board need not consider whether 
presumptive service connection based on exposure to 
herbicides is warranted for the Veteran's adenocarcinoma of 
the omentum or from cancer of the upper gastrointestinal 
tract area or the pancreatic/bile duct area.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the Veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

The Board must also deny service connection for a lung 
condition based on actual direct causation, as there is no 
evidence that the Veteran had lung cancer, and there is no 
opinion of record suggesting it is at least as likely as not 
that the Veteran's adenocarcinoma of the omentum was related 
to any such condition.  

Service connection must also be denied for adenocarcinoma of 
the omentum on a direct basis, as there is no evidence 
directly linking his adenocarcinoma of the omentum to 
herbicide exposure during service.  Service connection must 
also be denied for cancer of the upper gastrointestinal tract 
or pancreatic/bile duct areas, as there is no evidence 
directly relating any such conditions to the Veteran's in-
service herbicide exposure.  The addendum to the VHA opinion 
specifically states that the examiner was not able to 
formulate an opinion or even speculate as to whether there 
was a relationship between adenocarcinoma of the omentum and 
herbicide exposure, and there is no competent evidence 
otherwise asserting a relationship between exposure to Agent 
Orange and the conditions identified by the VHA opinion as 
being most likely responsible for the adenocarcinoma of the 
omentum.

Therefore, in the absence of competent evidence of a link 
between the Veteran's in-service herbicide exposure and his 
adenocarcinoma of the omentum, direct service connection must 
be denied.

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for the cause 
of the Veteran's death, as either directly related to 
service, presumptively related to service, or directly or 
secondarily related to Agent Orange exposure during service.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


